650 S.E.2d 442 (2007)
STATE
v.
Eddie Lamar TAYLOR.
No. 719A05.
Supreme Court of North Carolina.
July 26, 2007.
Anne M. Gomez, Assistant Appellate Defender, for Eddie Taylor.
William Crumpler, Assistant Attorney General, Susan Doyle, District Attorney, Daniel P. O'Brien, Raleigh, for State of NC.
The following order has been entered on the motion filed on the 23rd day of July 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Taylor) shall have up to and including the 29th day of August 2007 to file and serve his/her *443 brief with this Court. By order of the Court in conference this the 26th day of July 2007."